UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1205


HUMAN RESOURCE CERTIFICATION INSTITUTE,

                Plaintiff – Appellant,

          v.

HUMAN RESOURCES PROFESSIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00822-LO-JFA)


Submitted:   October 31, 2011             Decided:   November 16, 2011


Before AGEE and    DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Sensenig, GAVIN LAW OFFICES, PLC, Richmond, Virginia,
for Appellant. H. Scott Johnson, Jr., Angela H. France, PCT LAW
GROUP, PLLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Human     Resource    Certification      Institute      (“HRCI”)

appeals the district court’s order granting Defendant’s motion

to dismiss its civil action under Fed. R. Civ. P. 12(b)(2) for

lack of personal jurisdiction.      On appeal, HRCI argues that the

district court erred in determining that it failed to make a

prima facie showing of specific personal jurisdiction over the

Defendant.    HRCI also maintains that Fed. R. Civ. P. 4(k)(2)

provides an alternative basis for jurisdiction.         For the reasons

that follow, we affirm the district court’s judgment.

          When    personal   jurisdiction   is   challenged    under   Rule

12(b)(2), the jurisdictional question is resolved by the judge,

with the burden on the plaintiff ultimately to prove grounds for

jurisdiction by a preponderance of the evidence.              Mylan Labs.,

Inc. v. Akzo, N.V., 2 F.3d 56, 59-60 (4th Cir. 1993).             When the

district court addresses the question of personal jurisdiction

on the basis of the motion papers, legal memoranda, allegations

in the complaint, and the jurisdictional discovery, the facts

are to be viewed in the light most favorable to the plaintiff,

and we determine de novo whether the plaintiff made a prima

facie showing of personal jurisdiction.          Mitrano v. Hawes, 377
F.3d 402, 406 (4th Cir. 2004); Combs v. Bakker, 886 F.2d 673,

676 (4th Cir. 1989).



                                   2
              To establish personal jurisdiction over a non-resident

defendant through a state long-arm statute, a court must first

determine that jurisdiction is authorized by state law; if so,

the     court       must         next        decide     whether          exercising        personal

jurisdiction would be consistent with due process.                                       Consulting

Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir.

2009).          Virginia’s              long-arm            statute           extends      personal

jurisdiction to the limits allowed by the Due Process Clause.

Id.     Thus, our statutory inquiry merges with our constitutional

inquiry.           Id.       A    court’s        exercise          of    jurisdiction       over    a

non-resident         defendant           comports           with        due     process     if     the

defendant has “minimum contacts” with the forum, such that to

require      the    defendant           to    defend    its     interests         in     that    state

“does     not       offend        traditional           notions          of      fair     play    and

substantial justice.”                   Int’l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945) (internal quotation marks omitted).

              When       a   non-resident             defendant’s             contacts    with    the

forum state form the basis for the suit, they may establish

“specific jurisdiction” in the forum state.                                    Carefirst of Md.,

Inc.    v.   Carefirst           Pregnancy       Ctrs.,        Inc.,       334 F.3d 390,     397

(4th Cir. 2003).             In determining whether specific jurisdiction

exists,      the     court        considers           (1)    the        extent    to     which    the

defendant has purposefully availed itself of the privilege of

conducting activities in the state; (2) whether the plaintiff’s

                                                  3
claims arise out of those activities directed at the state; and

(3)    whether     the    exercise       of    personal       jurisdiction             would    be

constitutionally reasonable.                  Id.     After review of the record,

we agree with the district court that HRCI failed to make the

requisite prima facie showing of specific personal jurisdiction.

             We    also     conclude     that       HRCI    fails     to     show      that    the

Defendant    is     subject       to    jurisdiction        under      Fed.       R.    Civ.    P.

4(k)(2).          “Rule   4(k)(2)       is    in     essence     a     federal          long-arm

statute.”     Saudi v. Northrop Grumman Corp., 427 F.3d 271, 275

(4th Cir. 2005).             For jurisdiction to exist under the rule,

three requirements must be met:                      first, the suit must arise

under federal law; second, the defendant must not be subject to

personal jurisdiction in any state; and third, the defendant

must have contacts with the United States consistent with the

Constitution and laws of the United States.                            Id.     With respect

to    the   third    prong,       the    relevant          question     is     whether         the

defendant’s “contacts with the United States as a whole support

the exercise of jurisdiction consistent with the Constitution

and laws of the United States.”                      Base Metal Trading, Ltd. v.

OJSC    “Novokuznetsky         Aluminum        Factory”,         283 F.3d 208,    215

(4th Cir.    2002).          In    other      words,       the   defendant          must      have

contacts with the United States as a whole sufficient to satisfy

the    standards      for     either       specific        jurisdiction           or     general

jurisdiction.        Saudi, 427 F.3d at 275-76.                     After reviewing the

                                              4
record as a whole, we conclude that HRCI cannot meet the third

prong    of    this   test   because   the    record   does      not     support   the

conclusion that the Defendant purposefully availed itself of the

privilege of conducting activities in the United States.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented      in   the     materials

before    the    court   and   argument      would   not   aid     the    decisional

process.

                                                                            AFFIRMED




                                        5